 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   TODD M. ALLISON
     Arizona State Bar No. 026936
 4   DAVID A. PIMSNER
     Arizona State Bar No. 007480
 5   RACHEL C. HERNANDEZ
     Arizona State Bar No. 016543
 6   DIMITRA H. SAMPSON
     Arizona State Bar No. 019133
 7   Assistant United States Attorneys
     Two Renaissance Square
 8   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 9   Telephone: 602-514-7500
     Email: Todd.Allison@usdoj.gov
10   Email: David.Pimsner@usdoj.gov
     Email: Rachel.Hernandez@usdoj.gov
11   Email: Dimitra.Sampson@usdoj.gov
     Attorneys for the United States
12
                         IN THE UNITED STATES DISTRICT COURT
13
                              FOR THE DISTRICT OF ARIZONA
14
15
     In the Matter of the Extradition of Ali                  No. 20-8033MJ-MTM
16   Yousif Ahmed Al-Nouri a/k/a Ali Youssef
     Ahmed Al-Nouri, Ali Ahmed, Ali Yousif
17   Ahmed Al Noori, Ali Yousif Ahmed Nouri,            UNITED STATES’ NOTICE
     Ali Al-Daleme, Ali Yousif Ahmed Al-               REGARDING AN AMENDED
18   Mahmadi, Ali Yousif Ahmed, and Ali              REBUTTAL EXPERT DISCLOSURE
     Yousif Nouri.
19
20
21
22         The United States of America, through undersigned counsel, hereby submits the
23   following notice regarding an Amended Expert Rebuttal Disclosure. On September 28,
24   2020, this Court set an original deadline of November 23, 2020 for the government to file
25   its Notice of Rebuttal Expert Witnesses. (Doc. 116.)      On November 23, 2020, the
26   government filed its Notice of Rebuttal Expert Witness noticing Professor Craig Whiteside
27   as the government’s expert. (Doc. 128.)
28         After the extradition hearing was continued, this Court adopted the parties’ new
 1   proposed pre-extradition hearing deadlines on January 29, 2021. (Doc. 177.) As such, the
 2   government was ordered to submit any amendments to the Rebuttal Expert Notice by
 3   February 8, 2021. The government hereby submits notice that it stands by its original
 4   Notice of Rebuttal Expert (Doc. 128) and does not intend to file an Amended Rebuttal
 5   Expert Disclosure at this time.
 6          Respectfully submitted this 8th day of February, 2021.
 7
                                              MICHAEL BAILEY
 8                                            United States Attorney
 9
                                              s/ Todd M. Allison
10                                            TODD M. ALLISON
                                              DAVID A. PIMSNER
11                                            RACHEL C. HERNANDEZ
                                              DIMITRA H. SAMPSON
12                                            Assistant United States Attorneys
13
14
15
                                  CERTIFICATE OF SERVICE
16
            I hereby certify that on February 8, 2021, I electronically transmitted the attached
17
     document to the Clerk’s Office using the CM/ECF System for filing documents, and sent
18
     the attached document to the following CM/ECF registrant(s):
19
20   Jami Johnson
     Dan Kaplan
21   Counsel for Ali Yousif Ahmed Al-Nouri
22
23   s/ TH
     United States Attorney’s Office
24
25
26
27
28


                                                -2-
